Citation Nr: 0609496	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-21 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for 
service-connected gastroesophageal reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


FINDING OF FACT

The veteran's service-connected gastroesophageal reflux 
disease (GERD) is manifested by subjective daily dysphagia, 
pyrosis, and vomiting; marked weakening of the primary and 
secondary esophageal peristalsis; substernal, arm, and 
shoulder pain; but no anemia, hematemesis, or material weight 
loss.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent disabling for 
service-connected GERD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7346 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in October 2001 and July 2004 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  The October 2001 and July 
2004 did not expressly direct the veteran to do this, but 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know," and 
"[t]ell us about any additional information or evidence that 
you want us to try to get for you."  The provisions of 
38 C.F.R. § 3.159(b)(1) were provided to the veteran in the 
statement of the case and supplemental statement of the case.  
It is clear from these documents that the RO was asking for 
any records related to the veteran's claim.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini, 18 Vet. App. at 112.  The veteran 
was notified of the need for VA examinations, and they were 
accorded him in April 2002 and June 2005.  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statement of the case what evidence 
had been received.  There is no indication that any pertinent 
evidence was not received.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2005).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

The veteran's GERD is evaluated under Diagnostic Code 7346 
for hiatal hernia.  The current 10 percent disabling 
evaluation requires "two or more of the symptoms for the 30 
percent evaluation of less severity."  The next higher 
evaluation of 30 percent disabling requires persistently 
recurrent epigastric distress with dysphagia (difficulty 
swallowing), pyrosis (heartburn), and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  The maximum evaluation 
of 60 percent requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  

The evidence of record includes private medical treatment 
records dated from August 1990 through September 2003, which 
show intermittent findings of mild to moderate esophagitis; 
GERD was initially diagnosed in February 2002.  Dysphagia, 
pyrosis, and regurgitation were reported on VA examination in 
April 2002 and June 2005.  However, despite this reported 
symptomatology, two separate upper gastrointestinal imaging 
(GI) series both show normal results.  In September 2004, 
there was no evidence of any esophageal abnormality; in June 
2005, there was no evidence of any mucosal abnormality, 
masses, hiatal hernia, or gastroesophageal reflux, and a 
normal stomach and duodenum were shown.  Additionally, it was 
noted by the June 2005 examiner, as well as the April 2002 
examiner, that there was no evidence of anemia or material 
weight loss; the June 2005 examiner also noted that based on 
the levels of protein in the blood, there was no evidence of 
malnutrition.  Significantly, the June 2005 VA examiner found 
that the veteran's reported severity of his symptomatology 
was inconsistent with the objective clinical findings on 
physical examination, in that the veteran's complaints of the 
severity of his dysphagia, pyrosis, regurgitation, and 
overall decline in physical health were not confirmed by the 
objective upper GI series conducted, or by the blood test 
results.  

Most critically, the VA examiner in June 2005 found that 
while the veteran's stated symptomatology, coupled with 
chest, arm, and shoulder pain, resulted in impairment of the 
veteran's health, this impairment was not due to the 
veteran's GERD.  Instead, the examiner found that it was 
related to the veteran's other physical conditions, including 
his PTSD, anxiety, and lumbosacral disorders.  Noting this 
conclusion, attention is directed to three significant 
supporting findings.  In June 2002, a private medical record 
likened the veteran's spontaneous purging and vomiting to 
symptoms of an eating disorder.  In October 2002, the 
veteran's private physician found that the veteran's purging 
and vomiting was secondary to his PTSD, leading to his chest 
and shoulder pain.  During his September 2004 hearing before 
the Board, the veteran stated that his repeated, daily, self-
incurred purging was the result of his anxiety reaction to a 
specific PTSD trigger.  

The evidence of record indicates that the veteran's 
service-connected GERD has not resulted in persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, that is accompanied by substernal or arm or 
shoulder pain, and is productive of considerable impairment 
of health at anytime since the effective date of service 
connection.  See Fenderson, 12 Vet. App. at 119, 126-127.  
Therefore, in light of the above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial evaluation in excess of 10 percent.  As the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 10 percent disabling for 
GERD, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation in excess of 10 percent disabling for 
service-connected GERD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


